DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 10/22/2021.
Claims 21-40 are pending.
Claims 21, 29, and 35 are amended.

Terminal Disclaimer

The terminal disclaimer filed on 10/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior Patent No. 10,534,330, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 

Regarding claims 21, 29, and 25, the claims recite the limitations “making a first decision of a first set of decisions in the building system based at least in part on the first autonomy level… making a second decision of a second set of decisions in the building system…the second set of decisions different from the first set of decisions”, or a variation thereof. 
A review of the instant specification does not appear to mention any first and second sets of 
decisions or decisions being specifically different, nor how they are different.  For the purpose of examination sets are being interpreted to include any form of set, including a null set. Additionally, different decisions is being interpreted under to include any form of difference. 

Response to Arguments

Applicant’s arguments, filed 10/22/2021, have been fully considered but the newly amended limitations have changed the scope of the claims. Applicant's amendment necessitated new citations to the amended limitations and a re-interpretation of the cited prior art based on the new scope, but a short response to Applicants arguments will be provided here to supplement the newly cited limitations that follow.
Applicant’s arguments are primarily focused on that the applied prior art does not teach sets of decisions or decisions being different. 
The Examiner respectfully disagrees. A set is a broad term that can include zero elements, or even a set of one. By nature of a decision being taken to perform an operation at a specified level, Naito 


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-24, 26-30, 32-36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,654,732 to Naito et al., (hereinafter Naito), in view of “Adaptive interaction support in ambient-aware environments based on quality of context information” Multimed Tools Appl (2013) 67: Pgs. 409–432 by Hossain et al., (hereinafter Hossain).

Regarding claim 21, Naito teaches a method for selecting a level of autonomy for a security and automation system (Automation, see Abs,  C17 L49-63, Naito), comprising: 
determining a user condition associated with a user of a building system (Condition trigger determined, such as a condition of a user using a washing machine getting into a car, selecting a route, etc. Such conditions can be used for domestic appliances, which are part of a building system, and therefore the system applies to the intended use of a building system, see C2 L56-61, C4L18-19, C17 L49-63, C1 L14-19, Naito. Note: at present the limitation of a building system is an intended use/field of use statement limitation that does not meaningfully limit any aspect of the claims, and is therefore not being given patentable limiting weight, see MPEP 2103(I)C); 
selecting a first autonomy level from a plurality of autonomy levels based at least in part on the user condition (An automation level, from a plurality of possible levels, is selected based on a determined trigger condition occurring, see C2 L50-53, C4 L19-24 and 63-65, C6 L34-50, Naito); 
making a first decision of a first set of decisions in the building system based at least in part on the first autonomy level (A decision to perform an operation is made based on a autonomy selected level. The operation at this initial decision is a first decision and forms at least a set of one decision, see C4 L5-9, C4  L27-28, Naito); 
updating the user condition associated with the user of the building system (An update to a condition of a user is made, such as based on a reaction of a user, the reaction constitutes an update, see C5 L19-20, Naito); 
selecting a second autonomy level from the plurality of autonomy levels based at least in part on the updated user condition (Based on an updated condition, such as a reaction of a user, another (second) autonomy level is selected, see C5 L19-22, Naito); 
making a second decision of a second set of decisions in the building system based at least in part on the second autonomy level (A decision to perform an operation of a subsequently determined automation level. The subsequent operation is second decision from at least the set of decisions at a subsequent time, see C5 L19-22, Naito), the second set of decisions different from the first set of decisions (An operation decision at a subsequent time is different than an operation performed a first instance by virtue of being at a different time. Additionally, a second operation at a subsequent autonomy level has different operation than an initial operation. For example at an initial autonomy level that asks a user for a decision, while a subsequent autonomy level includes a different operation that informs a user of an operation decision, see C5 L19-22, C15-C16, Figs., Naito); 
Messages provided that a decision performing an action has been made. This is at a specified automation level, and Naito teaches that a control system have a sequence of operations where each can have an adjustment of level where at least one of the levels can perform an action and subsequently notify the user of the decision, see C7 L33-37, C5L44-59, figs. 19-20, Naito).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control as described by Naito and incorporating notifications to user of a decision, as taught by Naito.  
One of ordinary skill in the art would have been motivated to do this modification in order to keep a user informed of actions taken by an automated system in circumstances that it is inferred the user desires such information or where user feedback is beneficial to tailoring automated responses (see C7 L33-37, C15L45-53, Naito). 
	
	Although a building system is implied by Naito as noted above, and although the limitation is an intended use limitation which is not given patentable weight, Hossain, from the same or similar field of automation, teaches an intended use of a building system (An automation system that includes provisions for different automation level modes, is applied to a smart home scenario and includes control of lighting systems, TV, door locks, etc., see Abs., Pg 420 Sec. 4 and Pg. 419 Sec. 3.4.4, Fig. 4, Pg. 412 Second Para, Hossain).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control as described by Naito and incorporating the intended use of applying control to a building environment, as taught by Hossain.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a user with automation control of devices and systems within a home to alleviate time consuming and burdensome manual control, while also alleviated the complexity of use by varying automation levels (see Abs., Pg 410 Introduction, Pg 420 Sec. 4 and Pg. 419 Sec. 3.4.4, Fig. 4, Pg. 412 Second Para, Hossain). 


Regarding claim 22, the combination of Naito and Hossain teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Naito further teaches wherein determining a user condition comprises: analyzing one or more satisfaction ratings from a user about one or more autonomous actions taken by a building system (A user accepting a suggestion means that a user is satisfied with the choice, which is a condition of the user, see C8 L48-54, C15 L1-20, Naito).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control as described by Naito and incorporating analysis of use satisfaction, as taught by Naito.  
One of ordinary skill in the art would have been motivated to do this modification in order to better tailor automation by considering user desires and feedback (see C8 L48-54, C15 L1-20, C14 L63- C15 L8, Naito). 


Regarding claim 23, the combination of Naito and Hossain teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Naito further teaches wherein determining a user condition comprises: analyzing a failure of a user to respond to a recommendation made by a building system (A user is provided with a suggestion, and if the user fails to respond within a given time, a condition is determined to proceed with a specified level, see C7 L43-47, Naito).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control as described by Naito and incorporating analyzing a failure of a user to respond to a recommendation, as taught by Naito.  
One of ordinary skill in the art would have been motivated to do this modification in order to better see C7 L43-47,  Naito). 


Regarding claim 24, the combination of Naito and Hossain teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hossain further teaches the intended use limitation of wherein a first decision or a second decision comprises activating an alarm, adjusting a climate control setting, opening or closing a window, locking or unlocking a door, adjusting a security parameter, adjusting an energy consumption parameter, checking a status of a door, locating a person or an item, adjusting one or more lighting parameters, adjusting one or more cameras, receiving one or more notifications regarding a current status or anomaly associated with the building system, or any combination thereof (Control includes at least lighting adjustments, door unlocking and locking, etc., see Pg 420 Sec. 4 and Pg. 419 Sec. 3.4.4, Fig. 4, Pg. 412 Second Para, Hossain. These limitations are not given patentable weight).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control as described by Naito and incorporating the intended use of applying control to specific building environment systems, as taught by Hossain.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a user with automation control of devices and systems within a home to alleviate time consuming and burdensome manual control, while also alleviated the complexity of use by varying automation levels (see Abs., Pg 410 Introduction, Pg 420 Sec. 4 and Pg. 419 Sec. 3.4.4, Fig. 4, Pg. 412 Second Para, Hossain). 


Regarding claim 26, the combination of Naito and Hossain teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Updating a condition occurs based at least on a user response or selection input, a user location update to be close to a specific location, and on patterns of repeated selections, see C5 L5-27, C6 L36-42, C10L24-30, C11 L55-59, Naito).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control as described by Naito and incorporating specified inputs as updating a condition, as taught by Naito.  
One of ordinary skill in the art would have been motivated to do this modification in order to better tailor and amend automation by considering changes in conditions or situation over time or preference (see C2 L21-24, C5 L5-27, C6 L36-42, C10L24-30, C11 L55-59,  Naito. ). 


Regarding claim 27, the combination of Naito and Hossain teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hossain further teaches the intended use limitation of wherein a building system comprises a climate control system, a lighting system, a security system, a watering system, a door system, or any combination thereof (Control includes at least lighting, security and door locking and unlocking, watering, etc., see Pg 420 Sec. 4 and Pg. 419 Sec. 3.4.4, Fig. 4, Pg. 412 Second Para, Hossain. These limitations are not given patentable weight).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control as described by Naito and incorporating the intended use of applying control to specific systems, as taught by Hossain.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a user with automation control of devices and systems within a home to alleviate time consuming and burdensome manual control, while also alleviated the complexity of use by varying automation levels see Abs., Pg 410 Introduction, Pg 420 Sec. 4 and Pg. 419 Sec. 3.4.4, Fig. 4, Pg. 412 Second Para, Hossain). 



Regarding claim 28, the combination of Naito and Hossain teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Naito further teaches wherein a user condition or an updated user condition comprises at least one of a user age, a user health, a user medical condition, a user in a detected alarm condition, or any combination thereof (A user condition including at least age of a user can be used for selecting a level of automation, see C11 L50-64 and C13 L3-6, Naito).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control as described by Naito and incorporating specified conditions, as taught by Naito.  
One of ordinary skill in the art would have been motivated to do this modification in order to better tailor automation by considering situation and information of a user (see C11 L50-64 and C13 L3-6, Naito). 


Claim 29 is rejected on the same grounds as claim 21.
Claim 30 is rejected on the same grounds as claim 24.
Claim 32 is rejected on the same grounds as claim 26.
Claim 33 is rejected on the same grounds as claim 27.
Claim 34 is rejected on the same grounds as claim 28.
Claim 35 is rejected on the same grounds as claim 21.
Claim 36 is rejected on the same grounds as claim 24.
Claim 38 is rejected on the same grounds as claim 26.
Claim 39 is rejected on the same grounds as claim 27.
Claim 40 is rejected on the same grounds as claim 28.


Claims 25, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Naito, in view of Hossain, and in further view of US Patent Publication No. 2010/0082174 to Weaver (hereinafter Weaver).


Regarding claim 25, the combination of Naito and Hossain teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Naito further implies a notification of a second decision is sent to a user (Messages provided that a decision performing an action has been made. This is at a specified automation level, and Naito teaches that a control system have a sequence of operations where each can have an adjustment of level where at least one of the levels can perform an action and subsequently notify the user of the decision, see C7 L33-37, C5L44-59, figs. 19-20, Naito).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control as described by Naito and incorporating notifications to user of a decision, as taught by Naito.  
One of ordinary skill in the art would have been motivated to do this modification in order to keep a user informed of actions taken by an automated system in circumstances that it is inferred the user desires such information or where user feedback is beneficial to tailoring automated responses (see C7 L33-37, C15L45-53, Naito). 

Naito does not explicitly teach wherein sending a notification comprises transmitting the notification to a mobile device of the user, announcing the notification audibly over a speaker in a 
	However Weaver, from the same or similar field of automation control, teaches wherein sending a notification comprises transmitting the notification to a mobile device of the user, announcing the notification audibly over a speaker in a vicinity of the user, presenting the notification on a display of the building system, or any combination thereof (Notifications are sent to a user, including through display or SMS messages (i.e. mobile device), sound, etc, see P42, P49, 79-81, Weaver).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the control as described by Naito and incorporating notifications to user by known output mechanisms including mobile devices, displays, speakers, as taught by Weaver.  
One of ordinary skill in the art would have been motivated to do this modification in order to keep a user informed of actions taken by an automated system in circumstances by use of visual and/or auditory means that a user can understand (see P42, P49, 79-81, Weaver). 

Claim 31 is rejected on the same grounds as claim 5.
Claim 37 is rejected on the same grounds as claim 5.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117